 1   BETH A. GUNN, CA Bar No. 218889
     beth@gunncoble.com
 2   CATHERINE J. COBLE, CA Bar No. 223461
     cathy@gunncoble.com
 3   DAVID Z. FEINGOLD, CA Bar No. 280194
     dfeingold@gunncoble.com
 4   GUNN COBLE LLP
     101 S. 1st Street, Suite 407
 5   Burbank, CA 91502
     Telephone:     818.900.0695
 6   Facsimile:     818.900.0723
 7   Attorneys for Plaintiff
     RYAN HYAMS
 8
     JENNIFER B. ZARGAROF, CA BAR NO. 204382
 9   jzargarof@sidley.com
     SONIA A. VUCETIC, CA BAR NO. 307414
10   svucetic@sidley.com
     SIDLEY AUSTIN LLP
11   555 West Fifth Street
     LOS ANGELES, CA 90013
12   Telephone: 213.896.6058
     Facsimile: 213.896.6600
13
     Attorneys for Defendants
14   CVS HEALTH CORPORATION; CVS PHARMACY, INC.
     GARFIELD BEACH CVS, L.L.C.; CVS RX SERVICES, INC.
15

16                                UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18

19 RYAN HYAMS, an individual, on behalf of             Case No. 4:18-cv-06278-HSG
   himself, and all others similarly situated,
20                                                     CLASS ACTION
                  Plaintiff,
21                                                     [Assigned for all purposes to Hon. Haywood S.
          vs.                                          Gilliam, Jr.]
22
   CVS HEALTH CORPORATION, a Rhode                     ORDER APPROVING STIPULATION TO
23 Island Corporation, CVS PHARMACY, INC., a           PERMIT PLAINTIFF TO FILE SECOND
   Rhode Island Corporation, GARFIELD BEACH            AMENDED COMPLAINT
24 CVS, LLC, a California Corporation, and CVS
   RX SERVICES, INC., a New York Corporation,          [Filed concurrently with the Stipulation to
25 DOES 1 through 25, inclusive,                       Permit Plaintiff to File Second Amended
                                                       Complaint]
26                  Defendants.
                                                       Action Filed:        August 21, 2018
27                                                     Trial Date:          None

28
                                                   1
                                 ORDER APPROVING STIPULATION TO PERMIT
                               PLAINTIFF TO FILE SECOND AMENDED COMPLAINT
 1         The Court having considered the parties’ Stipulation to Permit Plaintiff to File Second
 2   Amended Complaint (the “Stipulation”), submitted pursuant to Federal Rule of Civil Procedure
 3   15(a)(2), hereby ORDERS as follows:
 4         1. Plaintiff shall immediately e-file the SAC, which was attached to the Stipulation;
 5         2. That Defendants are deemed served with the SAC by way of the Stipulation; and
 6         3. That the Answer submitted to the Court on October 12, 2018 shall remain the operative
 7             Answer, and Defendants need not file an additional responsive pleading.
 8         IT IS SO ORDERED.
 9

10   DATED: March 19, 2019                      __________________________________
                                                      Hon. Haywood S. Gilliam, Jr.
11
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                             ORDER APPROVING STIPULATION TO PERMIT
                           PLAINTIFF TO FILE SECOND AMENDED COMPLAINT
